827 F.2d 769
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Vincent L. BREVARD, Plaintiff-Appellant,v.Capt. GRAY, Lt. Burton, and Sgt. Sides, Defendants-Appellees.
No. 87-5147
United States Court of Appeals, Sixth Circuit.
August 24, 1987.
ORDER

1
Before RALPH B. GUY, Jr. and BOGGS, Circuit Judges, and SUHRHEINRICH, District Court Judge.


2
The plaintiff, a Tennessee state prisoner, appeals pro se from the district court's judgment denying his claim for monetary damages based upon alleged civil rights violations under 42 U.S.C. Sec. 1983.  This appeal has been referred to a panel of this court pursuant to Rule 9(a), Rules of the Sixth Circuit.  After an examination of the record and the briefs, the court agrees unanimously that oral argument is not needed.  Rule 34(a), Federal Rules of Appellate Procedure.


3
The plaintiff alleged certain prison officials moved him from one section of prison to another, less accommodating, area and that the move violated his constitutional rights.  The district court sua sponte dismissed his claims as frivolous pursuant to its authority under 28 U.S.C. Sec. 1915(d) and Brooks v. Dutton, 751 F.2d 197 (6th Cir. 1985) (per curiam).


4
Absent a claim of a liberty interest created by state law or prison regulations, transfers or changes in the conditions of confinement are within the broad discretion of prison officials and do not invoke due process protection.  Hewitt v. Helms, 459 U.S. 460, 468 (1983); Meachum v. Fano, 427 U.S. 215, 224 (1976).  Therefore, plaintiff can prove no set of facts which would entitle him to relief, and the dismissal was appropriate.  See Harris v. Johnson, 784 F.2d 222, 223 (6th Cir. 1986).  Accordingly, the judgment of the district court is affirmed under Rule 9(b)(5), Rules of the Sixth Circuit.